           Case 6:20-cv-07039-FPG Document 35-5 Filed 08/26/21 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


CARRIE M. LEO,

                              Plaintiff,

                v.                                           Case No. 20-CV-7039 (FPG)

NEW YORK STATE DEPT. OF ENVIRONMENTAL
CONSERVATION, et al.,

                              Defendants.


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that she is an employee of the United States
Attorney's Office for the Western District of New York and is a person of such age and
discretion as to be competent to serve papers.
         That on August 26, 2021, she served a copy of the attached Motion and all
supporting documents thereto, and this Certificate of Service, by placing a copy of same
in a post-paid envelope addressed to the person hereinafter named, at the place and address
stated below, which is the last known address, and by depositing said envelope and contents
in the United States Mail at the dropbox located at 100 State Street, Rochester, New York
14614.
         I further state that service was made in compliance with Local Rule 7(a)(8) regarding
service of unpublished cases on a pro se litigant. All unpublished cases were included in this
service.
                                      Carrie M. Leo
                                      3199 Walworth Road
                                      Walworth, New York 14568

Dated: Rochester, New York
       August 26, 2021
                                                   s/Elizabeth Todd
